 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDand substantial relation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V.THE REMEDYHavingfoundthat Respondenthas engaged in certain unfair labor practices, Ishall recommendthatitcease anddesist therefrom and take certainaffirmativeactionwhich I find will effectuate the policies of the Act.The record doesnot indicatethat Respondent'sdisputewith Refrigeration ex-tended toall personswith whom Refrigerationdid business.It appears merelythatRespondent was attempting to induce Refrigeration to employ its members-orat least to pay unionwages-forrefrigeration installationwork at Piggly Wigglystores inthe San AntonioareawhereRefrigerationdid business.The picketing ofthe Piggly Wiggly store at the NorthwestShoppingCenter did, however,cause workstoppages among employeesof two other employers on that project and,in orderto preventRespondent from causing similar interruptionsof work inthe future,itwill be necessaryto requireit tocease and desist from inducing or encouragingpersons employed by Piggly Wiggly or by any otherpersons in the SanAntonio areaoperating at a common situswith Piggly Wiggly,to engage in sucha workstoppage,where an objectis toforceor requirePigglyWigglyto cease doingbusiness withRefrigeration.Upon the basisof the foregoing findings of fact,and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.PigglyWiggly is aperson engaged in commerceor in an industryaffectingcommerce withinthe meaning of Section8(b)(4) of the Act.2.By threatening Piggly Wiggly thatitsfailure to use Respondent'smembersfor refrigerationinstallationwork mightresult in violence,Respondent threatened,coerced, andrestrainedPiggly Wiggly within themeaning of Section8(b) (4) (ii) (B)of the Act.3.By picketing the NorthwestShopping Center onApril 26, 1960,Respondenthas induced and encouraged individualsemployed by Dillardand Johnsonand otherpersons to engage in a strike or a refusal in the courseof their employment toperformany services,and has restrained and coercedPigglyWiggly, ineach casewith an object offorcing or requiringPigglyWigglyto ceasedoingbusiness withRefrigeration,and has thereby violated Section 8(b) (4) (i)and (ii) (B) of the Act.4.The aforesaid unfair labor practicesare unfair labor practices affecting com-mercewithin themeaning of Section 2(6) and(7) of the Act.5.Respondenthas not,by its distribution of handbills at Piggly Wiggly storeson andafter April 26, 1960, threatened, coerced,or restrainedPiggly Wiggly withinthe meaning of Section8(b) (4) (ii) (B) of the Act.[Recommendations omitted from publication.]Standard Industries,Inc., Aggregate DivisionandInternationalUnion of Operating Engineers,Local 627,AFL-CIO.CaseNo. 16-CA-1336. September 20, 1961DECISION AND ORDEROn August 22, 1960, Morton D. Friedman issued his IntermediateReport in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the Intermediate Report attachedhereto.Thereafter, the Respondent filed exceptions to the Intermedi-ate Report and a brief in support thereof. In addition, Respondentfiled a "Motion to Supplement Record."133 NLRB No. 40. STANDARD INDUSTRIES, INC., AGGREGATE DIVISION321Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Leedom, Fanning, and Brown].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions and brief, and the entire record in the case,and hereby adopts the Trial Examiner's findings, conclusions, andrecommendations, with the modifications noted herein.The Trial Examiner found that Respondent locked out certain em-ployees in violation of Section 8 (a) (3) of the Act.He also found thatoffers of reinstatement were made by Respondent to all the lockoutvictims except Carl Haddock, Billy G. Hargrove, William L. Moffit,and Delbert Watkins.Consequently, he awarded backpay to thosewho were offered reinstatement until the date the lockout ended asto them 1 and directed the reinstatement of Haddock, Hargrove,Moffit, and Watkins, and awarded them backpay to the date of theirreinstatement.As noted, Respondent had filed a "Motion to Supplement Record."It asserts therein that Watkins and Haddock were never locked outand, further, that it was agreed at the hearing to delete Watkins' namefrom the complaint.Respondent also claims in its motion that it isprepared to show that Hargrove was included among the employeesoffered reinstatement following the lockout found by the TrialExaminer.The present record supports Respondent's contention regardingWatkins. In view of Respondent's assertions with respect to Haddockand Hargrove, the Board issued a notice to show cause why those as-sertions should not be accepted as true. In response thereto, the Gen-eral Counsel has conceded the validity of Respondent's position as toHaddock but, together with the Charging Party, disputes Respondentas to Hargrove.In the circumstances, we adopt the Trial Examiner's finding of anunlawful lockout except as it pertains to Watkins and Haddock. Andwe shall remand this case for the limited purpose of receiving evidencebearing on Respondent's contention in its motion that it has offeredreinstatement to Hargrove?ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National Labor1Absent exceptions thereto,we adopt the Trial Examiner's finding that Respondent'soffers of reinstatement were sufficient to terminate the lockout and convert the strike thenin progress into an economic strike beginning on March 1, 1960.2In the meantime,we shall enter no remedial order in Hargrove's case.624067-62-vol. 133-22 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDRelations Board hereby orders that the Respondent, Standard Indus-tries, Inc., Aggregate Division, Tulsa, Oklahoma, its officers, agents,successors, and assigns, shall :1.Cease and desist from :(a) Discouraging membership in International Union of OperatingEngineers, Local 627, AFL-CIO, or in any other labor organizationof its employees by locking out or in any other manner discriminatingagainst any of its employees in regard to hire or tenure of employmentor any term or condition of employment.(b) Threatening employees with reprisals if they engage in activityon behalf of the aforesaid Union, or any other labor organization, orif they fail to give up their membership in the said Union, or any otherlabor organization, or threatening to permanently close down theirplants if a union organizational attempt should succeed; and/or inter-rogating employees concerning their union views, membership, andactivities in a manner constituting interference, restraint, and coercionin violation of Section 8 (a) (1) of the Act.(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform, join, or assist the aforesaid labor organization, or any otherlabor organization, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for the pur-pose of collective bargaining or other mutual aid or protection, or torefrain from any and all such activities, except to the extent that suchright may be affected by an agreement requiring membership in alabor organization as a condition of employment, as authorized inSection 8(a) (3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to William L. Moffit immediate and full reinstatement tohis former or substantially equivalent position, without prejudice tohis seniority or other rights and privileges, and make him whole forany loss of earnings he may have suffered by reason of the discrimina-tion against him in the manner set forth in the section of the Inter-mediate Report entitled "The Remedy."(b)Make whole all the individuals listed in Appendix A, attachedhereto, for any loss of pay they may have suffered as a result of thediscrimination against them in the manner set forth in the section ofthe Intermediate Report entitled "The Remedy."(c)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, timecards,social security payment records, personnel records and reports, andall other records and reports necessary to determine the amounts of STANDARD INDUSTRIES, INC., AGGREGATE DIVISION323backpay due and the rights of employment under the terms of thisOrder.(d)Post at its plant and premises in and around Tulsa, Oklahoma,copies of the notice attached hereto marked "Appendix A." 3 Copiesof said notice, to be furnished by the Regional Director for the Six-teenth Region, shall, after being duly signed by the Respondent, beposted by the Respondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices are customarily posted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(e)Notify the Regional Director for the Sixteenth Region, in writ-ing, within 10 days from the date of this Decision and Order, whatsteps the Respondent has taken to comply therewith.IT IS FURTHERORDERED :(a)That the record in this proceeding be, and it hereby is, re-opened, and that a further hearing be held before Trial ExaminerMorton D. Friedman for the purpose of receiving evidence relevantto the Respondent's claim that it offered reinstatment to Billy C. Har-grove following the discrimination against him found herein.(b)That this proceeding be, and it hereby is, remanded to theRegional Director for the Sixteenth Region for the purpose of ar-ranging such further hearing, and that the said Regional Director be,and he hereby is, authorized to issue notice thereof.(c)That upon the conclusion of the hearing, unless the partieswaive their rights thereto, the Trial Examiner shall prepare and serveupon the parties a Supplemental Intermediate Report containingfindings of fact upon the evidence received pursuant to the provisionsof this Order, conclusions of law, and recommendations, and that, fol-lowing the service of such Supplemental Intermediate Report uponthe parties, the provisions of Section 102.46 of the Board's Rules andRegulations shall be applicable.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges violations of the Act not found herein.2In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the Labor Manage-ment Relations Act, we hereby notify our employees that :WE WILL NOT discourage membership in International Unionof Operating Engineers, Local 627, AFL-CIO, or any other labor 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDorganization of our employees, by locking out, discharging, orotherwise discriminating against any employee in regard to hishire, tenure of employment, or any term or condition ofemployment.WE WILL NOT threaten employees with reprisals if they engagein activity on behalf of the aforesaid Union, or any other labororganization, or if they fail to give up their membership in thesaid Union, or any other labor organization.WE WILL NOT threaten to close our plants if a union organi-zational attempt succeeds.WE WILL NOT interrogate employees concerning their unionviews, membership, or activities, in -a manner constituting inter-ference, restraint, or coercion within the meaning of Section8(a) (1) of the Act.WE WILL NOT In any other manner interfere with, restrain, orcoerce our employees in the exercise of their rights to self-organization, to form labor organizations, to join the aforesaidlabor organization, or any other labor organization, to bargaincollectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, or to refrain from anyand all such activities, except to the extent that such right may beaffected by an agreement requiring membership in a labor or-ganization as a condition of employment, as authorized in Sec-tion 8 (a) (3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.WE WILL offer William L. Moffit immediate and full reinstate-ment to his former or substantially similar position, withoutprejudice to his seniority and other rights and privileges, andmake him whole-for any loss of pay suffered as a result of thediscrimination against him.WE WILL make whole each of the individuals listed below forany loss of wages he may have suffered by reason of our dis-crimination against him :Ash, Dan H.Fountain, MurleAutry, LesterFroese, Leonard J.Beck, Robert W.Grimm, EarlButtress, OdieHargrove, Billy G.Bryant, DorisJones, Earl L.Chambers, MarvinJones, Andrew H.Coggins, James M.Knabe, Geo. F.Creek, Charles A.Kyles, ArvilEllis, Robert E.Lessel, R. GeneFord, Eual J.Medlock, Marvin L.Foreman, Carl E.Milchuck, Frank STANDARD INDUSTRIES, INC., AGGREGATE DIVISIONMitchell, L. R.Mooring,LutherNew, Talmadge W.Palone, Wm. M.Pointer, WalterReynolds, James L.Singleton, J. CalvinStanley, Roy F.Summerfield, LeviTerral, JohnnyThompson, Ronald R.Vance, Orval C.325All our employees are free to become or to refrain from becomingmembers of the above-named Union, or any other labor organizationof their own choosing, except to the extent that this right may beaffected by an agreement in conformity with Section 8(a) (3) of theAct, 'as modified by the Labor-Management Reporting and DisclosureAct of 1959.STANDARD INDUSTRIES, INC.,AGGREGATE DIVISION,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding,brought under Section 10(b) of the National Labor RelationsAct, as amended(61 Stat.136), was heard in Tulsa,Oklahoma, on June 1,2, and 3,1960,before the duly designated,Trial Examiner.The complaint alleges variousacts of unlawful conduct by Standard Industries,Inc.,Aggregate Division,hereincalled the Respondent or the Company,in violation of Section 8(a)(1) and (3)of the Act, all of which the Respondent denies in its answer.All parties wereafforded full opportunity to examine and cross-examine witnesses,to introduce evi-dence,to present oral argument,and thereafter to file briefs.The parties waivedoral argument.Briefs were filed by the Respondent and the General Counsel.Upon the entire record,and from my observation of the witnesses,Imake thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTStandard Industries,Inc., a Delaware corporation,maintains its principal officeand place of business in Tulsa,Oklahoma.The Aggregate Division,the only partof Respondent'sbusiness involved herein,consists of three plants located in andaround Tulsa,Oklahoma.The said division is engaged in the business of manufac-turing and retailing products of crushed limestone,sand, asphalt,concrete and readymixed concrete,and various related products;also highway construction work, air-field construction,city street paving, and other governmental construction work.In the course and conduct of the Aggregate Division'soperations at the plantslocated in and around Tulsa, Oklahoma, during the 12-month period immediatelypreceding the issuance of the complaint herein(a representative period),the Re-spondent received goods of a value in excess of $100,000 directly from points outsidethe State of Oklahoma.I find that the Respondent is engaged in commerce within the meaning of the Actand that it will effectuate the policies of the Act to assert jurisdiction in thisproceeding.H. THELABOR ORGANIZATION INVOLVEDInternational Union of Operating Engineers,Local 627, AFL-CIO,herein calledthe Union, is a labor organization within the meaning ofthe Act. 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA. Preliminary statement and issuesThe Union began organizing the employees of the Aggregate Division sometimeduring the week of February 7, 1960.1At least as early as Friday, February 12,the Respondent was aware of union activity,for on that day Ryan,superintendentof the Phillips Quarry, a part of the Aggregate Division, informed E. B. Moubry,division manager of the Aggregate Division, that someone had been at Phillips Quarrydistributing cards.On the evening of that same day, the Union held an organizingmeeting which was attended by an undetermined number of the Respondent'semployees.On the following Monday, February 15, snow began falling early in the morningand, with only a few exceptions,when the employees of East Quarry section of theAggregate Division reported for work they were told that there would be no workthat day.The same information was given out thereafter each working day untilFebruary 24.On that day, most of the employees of the entire Aggregate Divisionwho were then working walked out and joined with those who were not workingto form a picket line.The purpose of this strike, according to the Union, was toprotest the Respondent's action in"locking out" the employees who were not givenwork during the aforesaid period.Also according to the Union, it was during the period of February 15 to 24, whilethe East Quarry was virtually closed down,that the alleged unlawful interrogationand. threats occurred.Withthe exception of some interrogation,most of the allegedlyviolative statements made by Respondent's supervisors were in the nature of reasonswhy the Company continued the shutdown at the East Quarry. Thus, accordingto the General Counsel'switnesses,DivisionManager Moubry, SuperintendentCourtney,and Foreman Garner each,at various times, made statements to the effectthat there would be no more work until the men forgot about the Union.On the other hand, the Respondent,denying antiunion animus and all of thealleged interrogations and threats and admitting the closedown of the East Quarry,offered evidence to show that its action was dictated by the coincidence of weatherso bad that quarrying operations could not be carried on and the economic fact thatthe products of the quarry for a period preceding the closedown were produced ata rate far in excess of market requirements and that,as a result,stockpiles had grownso large that it became necessary to halt production until the stockpiles were reducedto normal.Moreover,the Respondent contends that the strike was caused by the Union'simpatiencewith theRespondent's failure todeal withitasquickly as the Uniondesired and that therefore the strike was for recognitional purposes and not to pro-test the alleged lockout.In addition to the foregoing,theRespondent denied thatForemen Jimmy V.Garner and Leo York,who were alleged as aforesaid to have made a number ofcoercive statements,were supervisors and that,therefore, any statements made byeither of them were not binding upon the Company.Thus,the issues presented are as follows:(1)Were Foremen Garner and York, at the times relevant to the complaint,supervisors within the meaning of the Act?(2)Did Foreman Garner,Foreman York,Superintendent Courtney,and DivisionManager Moubry interrogate,threaten,and coerce Respondent's employees in viola-tion of their Section 7 rights?(3)Did the Respondent lock out the employees of the East Quarry to discourageunion activity and, more precisely,membership in the Union or did it close downthe quarry for purely economic reasons?(4)Was the strike which occurred on February 24, the result of and caused bythe Respondent's alleged unfair labor practices?B. The supervisory issueProduction at the Aggregate Division,under Division Manager Moubry,is dividedinto three main operating sections:the Phillips Quarry, the Sand Plant,and the EastQuarry, supervised by Lee B. Courtney, superintendent, by far the largest of thesethree sections.As heretofore noted,the East Quarry is the location where most ofthe crucial events involved in this case occurred and where most of the employees,alleged to have been locked out, were employed.1Unlessotherwiseindicated,all events relatedhereinoccurred in 1960 STANDARD INDUSTRIES, INC., AGGREGATE DIVISION327The East Quarryoccupiesapproximately 60 or 70 acres and the various operationsperformed at the quarry are spread out in all directions over this large area.Thepit is the area that is being quarried and it occupies approximately 30 to 40 acres.The individual below Superintendent Courtney,in immediatecharge of the pit, isForeman Leo York.As described by Division Manager Moubry, Superintendent Courtney, and Fore-man York, in the pit the rock is taken out the ground and then hauled to theprimary crusher where it is broken down into somewhat smaller, uniformsize.Inaddition to ordinary hand labor, the operation involves the use of dynamite and otherblasting material, power shovels, and other earth and material-moving machinery andequipment, rock-crushing equipment, and power belts which lift the material fromthe primary crusher to the top of the plant.According to Superintendent Courtneyat the times material herein, York had charge of the pit, the stripping, the "eukes"(power shovels), and the drilling and shooting (blasting) and directed 16 men whoperformed the foregoing work.At the "top," which is above the pit and at ground level, the rock is further crushedinto various sizes, according to its ultimate use as aggregate, and then is either shippedto customers or stored until sold.The operations performed at the top include thecrushing of stone to various specified sizes by use of rock-crushing machinery, storingthe aggregate in stockpiles, and the loading and weighing of trucks and railroadcars.Foreman Jimmy Garner is the individual in charge of the "top" directly underthe overall supervision of Superintendent Courtney.Approximately 10 employeesassistGarner in operating the "top."According to both York and Garner, each receive daily instructions from Super-intendent Courtney as to what work is to be performed at their respective operations.However,themanner of that performance,i.e.,what particular work each of theemployees do at any giventime,is for these two individuals to decide.Thus bothDivisionManager Moubryand SuperintendentCourtneytestifiedthat Garner andYork couldassignmaintenance men to various piecesof equipment and transferthem to otherswithout consultingCourtney.Also, either could temporarily shifta man fromthe operationof onepiece of equipment to another depending on theflow of work. Additionally, York couldsend a man temporarilyfrom the pit to thetop if Garnerneeded himand if York decided that man could be spared.Garnerpossesseslike authority.Although the record does not show that either Garner or York have the authorityto independently hire or dischargeemployees, employees have beenhired who priorto their being hired didnot seeany othermanagementrepresentative but these twoindividuals.Thus York admitted that whenHall was interviewed no one else spoketo him but York. Thiswas also truein the hiring of Carl Foreman who saw onlyYork, and Charlie Creek who saw only Garner. Accordingly, I cannot credit othertestimony of York, Garner, Courtney, or Moubry to the effect that York and Garnercould not effectivelyrecommend personnel action suchashiring, discharge, ordiscipline.Additionally,Moubry admitted that York and Garnerare classifiedand have thetitleof"foreman."SuperintendentCourtney admitted that when he is absent Yorkand Garner operate independentlywithout anyimmediate direction.Moreover,that they are regardedas foremen and supervisorsby the employees with whomthey work was brought out by the testimonyof almost allof the employees,2 whomI credit inthisrespect because their testimony is substantiatedby theadmissions ofthe Respondent'switnesses.Although Moubry, Courtney, York, and Garner individually denied that Yorkand Garnerare regarded by management as supervisors,the testimony of theRespondent'sown witnesses contradicts these denials.Thus, Garner, York, BenRyan,superintendentof thePhillipsQuarry, and M. W. Lewis,foreman of the SandPlant,admittedthat both Garner and Yorkattendedsupervisors'meetings during1959.Moreover, Moubryadmittedthat Garner and York attendedthe supervisors'meetingheld on Febuary19, 1960,at which thesupervisors were instructed not tointerferewith the employees'organizationalrights and werealso told to cut out allhorseplayamong the men.Finallyitwas admittedby Moubry, Courtney, York,and Garnerthat York andGarner,as in the case of Respondent's admitted supervisors,receive weeklysalariesand annual vacations.Their salaries and vacations are equal to the salaries andvacationsof the admittedsupervisors.In contrast,nonsupervisoryemployees arepaid on an hourlyscale and do not receive vacations.Although Moubrytestified'Carl Foreman, Guy Mitchell,EualJ Ford, Arvil Kyles, Charles Creek, Robert Ellis.and L. R Mitchell. 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat Garner is paid on a salary basis and receives a vacation because he is highlyskilled and performs a difficult coordinating job, the coordinating,by itself, requiresthe direction of the men working with Garner.No explanation was offered as towhy York receives a salary and vacation if he is not a supervisor.Moubry, Courtney,Garner, andYorkall testified that the direction by Garner andYork of the men with whom they work is merely routine and that it does not requirethe exercise of independent judgment. In support of this testimony the Respondentpoints to admissions by certain employees3that the work performed by these wit-nesses was routine in nature,for example,the operation of a power shovel.How-ever, as noted above, the East Quarry covers some 70 to 80 acres,and the variousoperations are widespread throughout that area.Between Superintendent Courtneyand the men who work throughout this large area there is no one to direct the workexcept York and Garner.Under these circumstances,as well as for reasons hereto-fore cited,I conclude that York and Garner necessarily exercise independent judg-ment and, therefore,responsibly direct the men with whom they work.,On the foregoing-the fact that both York and Garner are admittedly chargedwith the successful operation of their sections in widely separated areas in the EastQuarry where it was physically impossible for their immediate superior.Superin-tendent Courtney,to be in attendance; that they inevitably are called upon to exerciseindividual and independent judgment in directingthe men in the performance oftheir assigned tasks; that each can at least temporarily transfer employees from onejob or one piece of equipment to another;that the men regard them as their imme-diate supervisors;that they frequently attend supervisors'meetings;and the final factthat, unlike nonsupervisory employees,they receive weekly salaries and vacationsequal to admitted supervisors-and upon the entire record,I find York and Garnerto be supervisors within the meaning of the Act.C. The evidence as to the alleged violations of Section8(a) (1)Although most of the employees of the East Quarry were told on Monday,February 15, that there was no work that day, and some of them were told it wasbecause of the snow,Carl Foreman and Arvil Kyles were assigned to work at theirusual jobs.At 10 o'clock in the morning, at the scale house,SuperintendentCourtney approached Foreman and Kyles and engaged them in a conversation.Foreman testified that Courtney began the conversation by asking Kyles and himselfif either had attended the union meeting on the previous Friday night.The answerof both was in the affirmative.According to Foreman, Courtney asked how manyemployees attended the meeting and what percentage of the employees attended.Foreman and Kyles refused to tell him.Courtney then asked if they had signedunion cards and they both answered "Yes," after which Courtney said that that wasallhe wanted to know.Kyles'testimony corroborated the testimony of Foremanwith the exception,however,that Kyles could not recall whether Courtney asked asto how many attended the union meeting and what the percentage was.Courtney,on cross-examination,admitted that he had asked Kyles at that time whether he hadattended the union meeting and denied that anything else was said at thatconversation.I credit that portion of Foreman's testimony which is corroborated by the testi-mony of Kyles. Courtney's admission that the conversation took place and that hedid ask Kyles if the latter had attended the union meeting lends credence to thisportion of Foreman's testimony.For reasons hereinafter stated,I do not creditCourtney's denial that he asked nothing more.Ford also worked on February 15.He testified that at noon SuperintendentCourtney asked him to get into Courtney's pickup truck and, while driving towardthe quarry,Courtney asked Ford what he had heard about the union business.Upon Ford's reply that he had not heard much,Courtney asked him whether he hadattended the union meeting on the previousFriday.When Ford answered that hehad, Courtney further asked whether Ford had signed a union card.Ford,havinganswered in the negative,Courtney then asked why he had not signed a card atwhich time Ford said that it was because he did not believe in the Union.Courtneyalso asked Ford how many of the East Quarry employees attended the union meetingand when Ford answered that he did not know,the conversation came to an end.Ford impressed me as being a forthright witness and, in view of what has beenrelated heretofore,I credit his version of this conversation over the complete denialof Courtney to the effect that any such conversatioh ever occurred .4$Ford,Reynolds,Kyles, Creek,and Ellis.I here note for later reference that both Foreman and Kyles were given only 6 hoursof work on February 15 and did not work for the balance of the closedown period. Ford, STANDARD INDUSTRIES, INC., AGGREGATE DIVISION329Guy Mitchell testified that on February 15, at the central shop of the East Quarry,Foreman Garner approached him and started a conversation with a statement tothe effect that the men had messed things up this time and that until they forgotabout the Union the Company was not going to let them work anymore.He alsotestified that during that conversation Garner said that the Company could notafford the Union.Garner testified that he could not recall the foregoing conversa-tion but neither did he specifically deny it.Accordingly, inasmuch as Mitchellappeared to be a forthright individual I credit his version of the conversation overGarner's denial for the reason that, as hereinafter set forth, I find Garner to be anunreliable witness.According to the testimony of L. R. Mitchell and Marvin Medlock, on February15, at the pit shop,5 Medlock, Cal Singleton, Talmadge New, Superintendent Court-ney, and Mitchell were engaged in a conversation with Foreman Jim Garner.Garner asked Mitchell if the latter had signed a union card.Mitchell stated that hehad whereupon Garner remarked to the effect that the employees had really messedthings up with the union mess and he further stated that the Respondent was goingto lock the plant, stack up the equipment, and the men would not work for 90 daysor longer.Garner then asked what the men expected to gain out of it and whenhe was told they expected to obtain some sick leave and other benefits includingvacations he stated that he received vacations and that it was not so much to bragabout.Then, according to Mitchell, Garner offered to make a wager of $100 withMitchell that the plant would not open for 90 days.At the same session, Superintendent Courtney accused Cal Singleton 5 of beingthe ringleader.When Singleton denied that he was the ringleader Courtney accusedTalmadge New of being the union ringleader and this New denied.MedlockcorroboratedMitchell's testimony.Garner admitted to having a conversation atapproximately this time with the men involved but denied that he had made thestatements attributed to him and, although he remembered that he jokingly offereda bet, could not remember what the bet was about. Courtney's testimony makesno mention of this incident. I 'credit the version of Mitchell corroborated byMedlock with regard to this particular incident and partially corroborated byGarner's admission that he made some sort of bet with Mitchell.Moreover, thereisnothing in Courtney's testimony which would indicate a denial of this occurrence.Furthermore, for reasons hereinafter set forth, I do not credit Garner's denial ofthe incident.?Carl Foreman and Arvil Kyles testified that on Tuesday, February 16, at therailroad track near the scale house, Foreman Garner told them that there wouldbe no work that day; that the union meeting held on the previous Friday nighthad messed things up; and that he did not know when there would be any work.For the same reasons hereinbefore and' hereinafter set forth, I credit Foreman andKyles.On February 16, at the shop in the pit, Robert Ellis had a conversation withSuperintendent Lee Courtney at which were present L. R. Mitchell, Marvin Medlock,Lester Autry, Cal Singleton, Carl Foreman, and several other employees.Accord-ing to witness Ellis, Courtney started the conversation by saying that there was notany work that day and Ellis then asked him if there was any use coming out the nextday.Courtney answered to the effect that there was not going to be any workuntil the Union was forgotten.This version of the conversation was repeated byMitchell,Medlock, Foreman, and Autry in their testimony.Courtney deniedmaking the statement.For the reasons hereinafter set forth, I do not credit Courtneyand f credit the version of this episode as related by Ellis and corroborated by thewho, unlike Kyles and Foreman,denied his unionsympathies, worked almost the entireperiod.5 The repair and maintenance shop located in the pit9 Cal Singleton, a prospective witness to this proceeding, died before the hearing.At thehearing, the General Counsel sought to amend the complaint to include an alleged viola-tion of Section 8(a)(1) In that Respondent allegedly unlawfully obtained a copy of anaffidavit given by Cal Singleton to a Board field examiner prior to Singleton's deathTheevidence offered with regard to this alleged incident was so meager and ineffective that thematter was not againmentionedby the General Counsel at the close of the hearing. Forthe benefit of therecord,General Counsel's motion to amend as to this matteris denied.7Paragraph 5(c) of the complaint alleges that it was Lee Courtney who told the em-ployees that they would not work for about 90 days. At the close of the proceeding,however, General Counsel moved that the pleadings be amended to conform to the proofand, accordingly, paragraph 5(c) is herebyamended tothe extent that the name ofForeman JimmyV. Garner be substituted for thename ofLee Courtney. 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDother witnesses.As further reason for crediting these witnesses in addition to myobservation of their general demeanor on the witness stand, I cannot believe thatallof these individuals could have willingly lent themselves to a story made upof the whole cloth in such a manner as to affirmatively state their version of theepisode as strongly as they did on the witness stand.Courtney's denial on the otherhand must be considered in the context of his other testimony, much of which Ifind unreliable as hereinafter explicated.Robert Ellis testified to a further incident which occurred on February 16 atthe shop in the pit.Present were L. R. Mitchell, Lester Autry, Billy Hargrove,several other employees, and Foreman Leo York.According to Ellis, the men,in the presence of York, were discussing the Union and the meeting which hadtaken place on the previous Friday.York and L. R. Mitchell engagedin a con-versation during which York stated that he knew nothing about the Union andMitchell suggested that he could ask any of those present and they would be gladto tell him.York then said to the group, "I'll tell you one thing, there's not goingto be any ice cream and cake. Every son-of-a-bitch in the Union I'll fire and themthat I can't, I'll work to death."All of the foregoing conversation was corroborated by L. R. Mitchell, LesterAutry, and Billy Hargrove, and was denied in his testimony by Leo York.Again Iam constrained to credit the testimony of Ellis, Mitchel, Autry, and Hargrove astowhat occurred because of its complete corroboration. I do not credit York'sdenial.L. R. Mitchell also testified that on February 17 or 18 he overheard a conversationat the pit between Superintendent Courtney and Ellis in which Courtney said therewould not be any work until the men forgot about the "damned Union."However,I find that Mitchell's recollection as to this incident is confused in that none of theother employees alleged to have been present,namely, Ellis and several others, testi-fied to this second incident in which Courtney allegedly stated that the plant wouldnot open until the employees forgot about the Union.From the record I canascertain only one such incident which has been heretofore related. I find thatMitchell evidently confused this incident with the earlier similar one corroboratedby several of the other witnesses.Foreman and Kyles also testified to an incident which allegedly occurred onWednesday, February 17.According to Foreman's testimony, which was cor-roborated in part by Kyles' testimony, Garner stated that there would not be anywork that day and that it looked as though the good working conditions aroundthe quarrywere at an end until the Union was forgotten.Garner denied thisstatement and his denial was supported by Charlie Lee, another employee who waspresent at the conversation.Lee was a nonstriker who did not lose any worktime but he was no more aninterestedwitness than Foreman or Kyles. I find no reason to discredit his cor-roboration of Garner's denial of this incident.On the other hand, Kyles corroboratedForeman only with respect to that portion of Garner's alleged statement whereinGarner said that he did not know when there would be any work. Accordingly,I do not credit Foreman as to the alleged threat by Garner of the cessation ofgood working conditions to the extent that his version is not corroborated.-On February 24, according to Eual Ford, at the shop in the pit, in thepresence of L. R. Mitchell, Marvin Medlock, and Carl Ellis, and several of theother employees, Ford asked Division Manager Moubry if they were going to workthat day to which Moubry replied that they were notgoingto work any more untilthemen forgot about the Union.Ellis,Mitchell, and Medlock corroborated thistestimony.Moubry, in his testimony flatly denied the statement claiming that theincident had not occurred.Again, and for the reasons heretofore and hereinafterstated, I credit the corroborated testimony of Ford and do not credit Moubry's baredenial.Other similar incidents were credibly testified to which were not alleged in thecomplaint.Although I make no ultimate findings that these incidents constituteindependent violations of the Act, I set them forth as follows because they arerelevant to the lockout issue.Thus, Odie Scott Buttress, an employee of the Phillips Quarry, testified that onFebruary 22 he asked Division Manager Moubry for a raise and Moubry answered'him to the effect that there was one thing he could be sure of; that was that ifButtress did not forget about the Union he would be out in the cold like the menat the East Quarry.Also, Ford further testified that sometime during the week of February 15 through19 he had additional conversations with Superintendent Lee Courtney in whichCourtney stated to him that he did not want him fooling around or talking union STANDARD INDUSTRIES, INC., AGGREGATE DIVISION331with any of the other union fellows.Ford also testified that during the workingday of February 19, Courtney asked Ford what he was in such a rush about andFord told him that he was going to a unionmeeting whereuponCourtney statedto him that he thought that Ford did not believein union meetings.Ford repliedto the effect that he did not think it would hurt to goand see what was going on.Whereupon Courtney encouraged him to go to the meeting and to find out what-ever he could and then to report back and tell Courtney about it. Ford statedthat on the very next working day Courtney approachedhim and askedhim whathe had found out about the union meeting.Also, Lester Autry testified that approximately 1 month before the date of thestrikewhich commenced on February 24, York, in the presence of Robert Ellisand Autry, stated that the Respondent could not afford a union and that the Companywould starve the men out before it wouldgo union.This testimony was corroboratedby Robert Ellis.In addition to the denials by the Respondent that the above-mentionedincidentsoccurred as alleged, the Respondent introduced a letter sent to all of the employeesdated February 16, 1960, to the effect that the employees were free to join or not tojoin the Union; that they had a right tosign or torefuse tosign authorization cards;and they had a right to loin or not to join in anydiscussionswith regard to the Unionprovided that the same did not take place on company time.The letter alsostated that no employee would be discriminated for or against because of his unionactivity ormembership.It began and ended withstatementsto the effect thatalthough the employees were free to join or not join the Union, the Company wouldprefer not to have the Union in the plant and felt that the employees would be betteroff without the Union.Additionally, according to Moubry's testimony, as corroborated by York, Garner,M. W. Lewis, and Courtney, on February 19, Moubry helda meetingof his super-visory staff during which he read to them Respondent's letter to the employees datedFebruary 16, and instructed them not to discuss union activity with the employees.Thismeetingwas followed up on February 27, 1960, with a letter from the companypresident to the supervisory staff instructing the supervisors as to what they legallycould and could not do with regard to the union organization and the union activityin the plant and also instructing the supervisors that outsiders would not be per-mitted the use of company premises for purposes of solicitation or otherorganiza-tionalactivity.D. Conclusionsas tothe alleged interference,restraint,and coercionIwill first comment as to the credibility of Foremen Garner and York, DivisionManager Moubry, and Superintendent Courtney.York was a very unpersuasive wit-nesson the stand.He shifted his testimony, contradicted himself, and was, at best,ill at ease, giving the impression that he was somewhat ashamed of what he had tosaysGarner was virtually in the same position.Although Courtney and Moubrywere more affirmative in the presentation of their testimony, I nevertheless cannotcredit them to any greater extent than I can credit Garner and York.All four ofthese witnesses testified, on direct examination with regard to the supervisory issue,that Garner and York were not supervisors and did not possess any of the indicia ofsupervisory authority.Nevertheless, by their own admissions on both direct andcross-examination they contradicted themselves to the extent that they demonstratedthat their original denials were not true.For the foregoing reasons, I cannot accepttheir testimony as credible with regard to the foregoing incidents except as indicated.Accordingly, I conclude that the incidents occurred substantially as hereinaboveset forth eThere remains for disposition the question of whether the letter to the employeesdated February 16, the meeting of the supervisors on February 19, and the writteninstructions to the supervisors dated February 27, in any way absolve the Respondentfrom legal responsibility for the acts of its supervisors.Certainly the letter of the16th and the meeting of the 19th did not deter the supervisors from interrogating andquestioning the employees. In fact, Moubry, who conducted the meeting of the 19thin which it is claimed he instructed the supervisors not to interfere with the unionactivity,himself disobeyed the purported instructions when on February 24 he8In sofinding,I have considered that York had difficulty hearing8I also note that, with the exception of only a couple of the incidents, the testimony ofthe employee witnesses with respect thereto is corroborated by at least three other wit-nesses.While I am aware thatnumbers alonedo not establish the truth of testimony,I am equally aware that the more people who testify toan event,the more difficult itbecomes to supportan untruthas to that event. 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDthreatened some of the employees with a permanent closedown unless they forgotabout the Union.Moreover, besides its ineffectiveness as a deterrent to the supervisors, the letter ofFebruary 16, although sent to all employees, cannot possibly constitute a disavowalof any of the acts of the supervisors which occurred at a later date, and cannot beconsidered a disavowal in any event because it did not specifically disavow theotherwise unlawful acts which preceded it.10With regard to the written list of instructions of February 27 to the supervisors, itwas not published; it did not contain any terms of disavowal and was issued afterthe strike and all other events with which we are concerned herein."Accordingly, I find, that as related in section C, above, the Respondent, throughits supervisors, Division Manager Moubry, Superintendent Courtney, and ForemenGarner and York, interrogated its employees with regard to their union activities andthreatened them with permanent loss of their jobs if the Union was successful inorganizing and unless they discontinued their union activities, which acts con-stituted interference, restraint, and coercion in violation of Section 8(a)(1) of theAct.E. The evidence with regard to the lockout issueAs hereinabove set forth, Moubry, division manager of the Aggregate Division,learned of the Union's organizing activities on or before February 12.Also, theRespondent knew of the union meeting held on February 12, as shown by thecredited testimony upon which is based the finding that on Monday, February 15,Superintendent Courtney interrogated two of the employees with regard to whatoccurred at that meeting. It is also established that a heavy snow was falling andhad fallen during the early morning hours of February 15.On that morning, despitethe heavy snow, most of the employees were able to report for work at the EastQuarry at the usual starting time of 7:30 a.m.A few of the men were actuallyassigned work, but most were told that there would be no work because of theinclement weather.On Tuesday, February 16, almost none of the men were givenwork.On that day and on each successive working day up to and including Febru-ary 24, the day when the strike commenced, the men were told that there would beno work.The General Counsel concedes that on February 15 many of the employees of theEast Quarry were told that there would be no work because of the weather.How-ever, he contends that also on the 15th the interrogations and threats, heretoforetreated with, began and continued up to and including February 24, the day of thestrike.The Respondent, contending that the closedown was caused by a combination offactors,mainly weather and excessive stockpiles, offered evidence to support thiscontention.Thus both Superintendent Courtney and Division Manager Moubrytestified that part of the reason for the closedown was the bad weather.Respondentproduced the Tulsa area official United States weather report for the month ofFebruary 1960, which shows that during that month a total of 10.1 inches of snowfell in the Tulsa area, the heaviest snowfall during February since the year 1929.This weather report also shows that it was snowing on Monday, February 15, andthat by 6 a.m. of the morning of February 16, 3 inches of snow had accumulatedon the ground; and that on the 15th a total of 3.7 inches of snow fell.However,other parts of this report also show that the heaviest accumulation of snow andthe heaviest fall in the month of February 1960, occurred after the 24th, when dailystorms through the 28th caused 4.2 inches to fall with an accumulation of 4 inches,so that the main portion of the record total of 10.1 inches of snowfall duringFebruary 1960 came at a time subsequent to the alleged lockout.Also, this sameweather report shows that on February 17, the day after the snow stopped, thetemperature went up as high as 37; on the 18th to 40; on the 19th to 52; and duringthe following workweek on the 22d the temperature was 54 and on the 23d, 41.The report also shows that although there was 3 inches of snow on the ground onthe 16th, on the 17th, at 6 a.m., there was no snow on the ground at and around theTulsa Airport.Nor was there any accumulation of snow on the 18th, 19th, 20th,22d, or 23d.However, United States Weather Bureau reports, introduced by the General Coun-sel, for December 1957, January, February, and December 1958, January, February,and December 1959, and January 1960, show that there were also heavy accumula-tions of snow during these periods.While it is unnecessary here to discuss at lengththe figures contained in these weather reports, it is significant to note that during10 SeeDrennon Food Products Co.,122 NLRB 1353, 1356.21 Ibid. STANDARD INDUSTRIES, INC., AGGREGATE DIVISION333January 1960 there was an accumulation of 2 inches of snow on the ground on the17th;,and that in January 1959 there had been accumulations on 2 successive days of4 inches, which exceeded the accumulation during the critical period in this case.Also, various employees 12 testified that though they had been working at theRespondent's quarry for a number of years, they could not recall any time, includingJanuary 1959, when the plant had been shut down because of the weather for anyperiod longer than a day or two.Additionally on cross-examination neither Super-intendent Courtney nor Division Manager Moubry could recall that there had beena period of closedown because of the weather at any other time for as long as 4 con-secutive days.Respondent's payroll records reveal that some of the employees of the East Quarryworked during the closedown period.At least some of these employees were unionadherents who walked out when the strike was called on February 24. These recordsalso show that there was no closedown at the Asphalt Plant, the Sand Plant, thePhillips Quarry, or other parts of the Aggregate Division, except for the first 3 daysof the alleged lockout period. In each of these cases Division Manager Moubryexplained that the weather was not as great a factor in production as it was at theEast Quarry.With regard to the reasons the Phillips Quarry worked for the greaterpart of the time during which the East Quarry was closed down, Moubry testifiedthat the material there produced consisted of stone that contractors could use evenin bad weather unlike the East Quarry aggregate which could not be used in con-struction work during bad weather.With regard to the defense that the Respondent had accumulated large stock-piles of aggregate material for which there was no ready market, Respondent's Di-visionManager Moubry testified that approximately 6 weeks prior to the eventsherein J. D. Metcalfe, vice president of the Respondent, had severely criticized himfor permitting the accumulation of excessive stockpiles of products of the EastQuarry.Moubry also testified that an expansion program instituted some monthsearlier had raised production at the East Quarry from approximately 500 tons an hourto well over 900 tons an hour and that this had contributed greatly to the excessiveaccumulation of aggregate.Moubry further testified that again on February 7, 1960,approximately a -week before the alleged lockout commenced, Metcalfe becamehostile toward Moubry and repeated the necessity for curtailing costs and reducingstockpiles.Vice President Metcalfe's testimony corroborated the testimony of Mou-bry to the foregoing effect and he further testified that he had been in Tulsa for ap-proximately 41/2 years; that February 1960 was by far the worst month, weather-wise, that they ever had; that, therefore, contractor activity during that period wasat a very low ebb. In support of the testimony of Moubry and Metcalfe theRespondent's production records were produced.These records reveal that salesfor the period from February 15 through 24 were very slow and that during thatperiod the sales had reduced the stockpiles by only 16,624 tons.Moubry furthertestified that if production of 900 tons an hour had continued, the Company wouldhave produced far in excess of the amount necessary for the small sales during theclosedown period.Moubry also testified that in his opinion all the material sold inJanuary 1960 could have been produced in 10 to 14 days.The General Counsel on the other hand introduced evidence to show that justprior to the closedown period Lendel Hall and Ronnie Thompson were hired bythe Respondent as East Quarry production employees.13He also introduced theevidence with regard to the interrogations, threats, and coercion, which has thereto-fore been discussed and disposed of in sections C and D, above.F. Conclusionsasto the alleged lockoutAlthough, according to the official weather reports, there was snow on the groundon February 15 and 16, and although the East Quarry probably would not have beenworked in any event on those days, I do not believe that weather was a factor in theclosedown beyond February 17. In so concluding, I rely on the testimony to theeffect that prior weather closedowns, even when the weather reports show that thesnow was heavier than during the critical periods herein, had never lasted for morethan a day or two and on the admissions by Division Manager Moubry and Super-intendent Courtney that they could not recall a period when the East Quarry hadclosed down for weather for as long as 4 days. I also rely upon the fact that thePhillips Quarry was worked after February 17. In this connection, I find Moubry's12 Carl Foreman, Eual Ford, Lester Autry, and L. R. Mitchell.111 find it unnecessary,as hereinafter discussed,to determine whether Hall was actuallyfully hired 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDexplanation as to why the weather did not have as great an effect on operations at thePhillips Quarry as at the East Quarry, to be entirely inadequate in that it dealt withthe consumption of Phillips Quarry products but did not explain how Phillips Quarrystone could be quarried and worked while East Quarry stone could not. I there-fore conclude that after February 17, the continuation of the closedown at the EastQuarry was due to factors other than the weather.The Respondent'scontention that excessive stockpiles of products of the EastQuarry constituted a major cause of the closedown requires considerable analysis.On the face of the Respondent's production records, as buttressedby thetestimonyof Division Manager Moubry and Vice President Metcalfe,there is presented a notunusual situation of a falling market at a time when production is at an all-time high.Such conditions normally bring about a cutback of production.But furtherconsideration of all of the evidence results in a different picture.Thus, I can-not help but be impressed by the fact that just prior to the closedown,the Respondent hired Ronald Thompson and, at least considered hiring Lendel Hall,as additional production workers at the East Quarry.If, indeed,the Respondentintended to close down because of overproduction,the hiring of additional productionemployees just before the closedown was effectuated presents an unexplainedinconsistency.Nor can I accept as valid the explanationby Moubry thathe decided to closedown the East Quarry to cut back on production only when there was badweather, when, according to his own testimony, Vice President Metcalfe warnedhim about overproduction as long as 6 weeks prior to the beginning of the close-down and the effects of the newly instituted production methods which increasedEast Quarry production from 500 to 900 tons per hour were admittedly felt muchearlier.In this connection,Moubry testified that in his opinion all of January salescould have been produced in about 14 days.Yet, knowing all this, and in the faceof instructions from Metcalfe,Moubry waited 6 weeks to shut down until the verynext workday after the day he learned of the Union's organizing activity.In addi-tion, although Metcalfe testified that during February 1960, the construction industry,the Respondent'smain customer, was virtually at a standstill because of the severewinter weather,the Respondent offered no testimony to show whether in prior yearsithad shut down during the winter months when weather must have had an equallydevastating effect upon the Respondent's market.Furthermore, commencing with February 25 through March 1,1960,the Respond-ent sent letters to virtually all of the employees, both those who walked off the job onthe 24th and those who were not given work during the closedown period,requestingeach to return to work by a given date or be replaced.14Certainly there is an un-explained inconsistency presented if the Respondent's stockpiles were as excessiveas its vice president and division manager testified,and its sales during the closedownperiod as poor as its records show.Thiswould have resulted in a condition at theend of the closedown period very little improved over that which prevailed beforethe closedown.Yet the Respondent claims it had to shut down on February 15 tocurtail production and approximately 2 weeks later, with no appreciable reductionof the stockpiles, it asked virtually all the employees to return to full production.Additionally,although there is no evidence in the record that the Respondent knewall of the men who were active in the Union, I believe it significantthat Arvil Kylesand Carl Foreman who worked part of the day on Monday, February 15, and werelaid off soon after they admitted to Superintendent Courtney that they had signedunion cards, were not called back to work during the closedown period althoughothers who were not known to the Respondent to be active in the Union did workduring the period.For example,Eual Ford, although a union adherent,workedalmost all of the days during the closedown period.But, the record shows theRespondent's assumption was that Ford was not a union adherent and was not activein the Union. In fact, Courtney expressed surprise on February 19 that Ford wasgoing to the union meeting.This indicated that the Respondent was under the im-pression that Ford was not in favor of the Union and would not join it.Also of significance,is the complete absence in the record of any testimony thatany supervisor told any employee during the shutdown that overproduction andthe necessity to reduce the stockpile were the reasons therefor.Yet the recordpresents ample testimony that the employees were told that the closedown wascaused by bad weather and, as heretofore found,that the employees would notwork until they forgot about the Union.24According to the record Carl Haddock, Billy G. Hargrove, William L Moffit, andDelbert Watkins were not sent letters. STANDARD INDUSTRIES, INC., AGGREGATE DIVISION335Finally, and most important,inmy opinion,those threats by Division ManagerMoubry,Superintendent Courtney,and Foreman Garner that there would be nowork until the employees forgot about the Union,reveal the underlying motivationfor the closedown.In the context of the threats the snow is revealed as a fortuitouscircumstance which offered to the Respondent a pretext for closing down.As forthe alleged excessive stockpile,the threats serve to explain why the Respondentfailed to take any action with regard thereto until the Respondent learned of theUnion's organizational activity.Thereupon, the Respondent, took immediate action.Accordingly, I find that Respondent, in order to dissipate the union membershipand to discourage union activity among its employees promulgated and continuedto effect a lockout of its employees and that by this conduct the Respondent violatedSection 8 (a) (3) and (1) of the Act.I further find, however,that even had the Respondent not instituted a lockouton February 15, 1960, it would have closed down because of the inclement weatheron February 15, 16, and 17.G. Thenaturel of the strikeRobert E. Ellis credibly testified that on Friday, February 19, a meeting ofthe employees was called by the Union which many employees attended.The menvoted for a committee consisting of L. R.Mitchell,Thomas Medlen,Ellis, andanother employee.The committee was charged with the responsibility of goingto the Company and demanding that the lockout be ended and the Union grantedrecognition.On February 22, the committee, with O. W. Clarke, the Union's business agent,called upon Division Manager Moubry at his office at the East Quarry and presentedhim with the demands.Moubry refused,among other things stating that he wasnot authorized to deal with the Union; that they would have to speakto someonehigher in authority.He also denied that there was a lockout,maintaining thatthe weather was the cause of the closedown.Vice President Metcalfe testified, without contradiction, that on February 24,when he returned from a business trip, he was given a message that O.W. Clarkehad called.He immediately telephoned Clarke who demanded recognition.ThenMetcalfe informed Clarke that he would have to arrange a meeting with the unionrepresentatives, the Company'smanagementpeople, and company counsel.How-ever,before any meeting could be arranged,in fact, on that very day,the strikewas called and a picket line formed.It is clearly inferable from the credited testimony of Ellis and from the eventspreceding the strike and, I find,that the strike was caused,at least in part, by thelockout and was called for the purpose of causing the Respondent to give thelocked-out employees their former jobs. I further find that the strike had theadditional purpose of forcing recognition of the Union upon the Respondent.However, as heretofore noted, commencing on February 25, the day after thestrike started,the Respondent sent notices to a separate group of the striking andlocked-out employees each day, notifying them that the Respondent was continuingproduction and requesting each employee to return to work by several days there-after or be replaced.The last group of employees were sent notices on March 1.Only four employees, Carl Haddock, Billy G. Hargrove, William L. Moffit, andDelbertWatkins,were not sent notices.The record does not show why these fourwere overlooked but neither is there anything which would tend to show that theseemployees were singled out for special treatment.15I conclude that the failureto send them notices to return to work was due to oversight on the part of theRespondent.In any event,I concludethat bysending the notices and offeringthe employees reinstatement to their former positions the Respondent intended toand did effectively end the lockout generally when,on March 1,it sent notices tothe last group of employees to return to work.However,as the Respondent failedto come forward with any explanation as to why the four employees named abovewere not sent notices,I find that the effect of the lockout did not end as to them.I further find that after March 1, the continuing strike was for the purpose ofrecognition only.Ialso find that with the end of the lockout,the unfair laborpractice aspect of the strike came to an end and that from March 1, 1960, thestrike was converted to an economic strike and the participants,who refused to acceptthe Respondent's offer,became economic strikers whom the Respondent could law-fully replace without obligation to reinstate.ss The record does not show that these four individuals were particularly active in theUnion's organizational activities. 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE EFFECT OF THE UNFAIRLABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nectionwith the operations of the Respondent described in section I, above,have a close, intimate, and substantial relation to trade, traffic and commerce amongthe several States, and tend to lead and have led to labor disputes burdening andobstructing commerce and the free flow thereof.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,Iwill recommend that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Having found that the Respondent discriminated against its employees by lockingthem out from February 18, 1960, I will recommend that it be ordered to offerimmediate and full reinstatement to their former positions to Carl Haddock, Billy G.Hargrove, William L. Moffit, and Delbert Watkins,is without prejudice to any privi-leges or prerogatives previously enjoyed, and to make them whole for any loss ofearnings they may have suffered because of the discrimination against them, bypayment of a sum of money equal to the amount they normally would have earnedaswages from February 18, 1960,17 to the date of reinstatement, less their netearnings during said period, with backpay computed on a quarterly basis in themanner established by the Board in F.W. Woolworth Company,90 NLRB 289.With regard to all other employees who were locked out but who did not acceptthe Respondent's offer of reinstatement, 18 I will recommend that the Respondent beordered to make them whole for loss of any earnings they may have sufferedbecause of the discrimination, by payment of a sum of money equal to the amountthey normally would have earned as wages from February 18, 1960, to and includingMarch 1, 1960, the date the notices offering reinstatement were sent to the lastgroup of employees and which I have found to be the date the lockout ended,less their net earnings during that period.19 I will also recommend that the Respond-ent make available to the Board, upon request, payroll and other records to facilitatethe determination of the amounts due under this recommended remedy.As the lockout of employees because of their union activities goes to the veryheart of the Act, the commission of similar and other unfair labor practicesreasonably may be anticipated. I shall therefore recommend that the Respondentbe ordered to cease and desist from in any manner infringing upon the rights guar-anteed to its employees by Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.By locking out its employees the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a)(3) and (1) of the Act.3.By interfering with, restraining, and coercing its employees in the exercise oftheir rights guaranteed to them under Section 7 of the Act, the Respondent hasengaged in and is engaging in unfair labor practices within the meaning of Section8 (a)( 1) of the Act.4.The aforesaid labor practices are unfair labor practices affecting commercewithin the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]19The four employees to whom notices offering reinstatement were not sent and as towhom, I have found, the effect of the lockout did not end17 As I have found that there would have been no work because of the weather onFebruary 15, 16, and 17, I do not recommend backpay for that period18 At the hearing the parties stipulated to the employees to whom each notice offeringreinstatement was sent.19 At the hearing, the Respondent stipulated to a list of employees who lost work duringthe closedown period and also agreed to the dates listed thereon which the men did notwork.